Gilbert, J.
The court did not err in overruling the motion to set aside the decree.
(a) “A judgment of a court of competent jurisdiction is conclusive between the same parties and their privies as to all matters put in issue, or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered.” Civil Code (1910), § 4336.
(b) In the'original suit the wife sought to set aside a contract between-the two defendants for the exchange of property, on the ground of mental incapacity of her husband, one of the parties to the contract, and because her said husband was attempting to convey property in which the petitioner owned one half undivided interest. The other party to the contract in pleadings expressed an entire' willingness to rescind the trade, and did not complain of the verdict rendered. The only complaint is by the husband; and under the verdict rendered it has been adjudicated that he was mentally incapable to contract, and was undertaking, to convey in the contract of exchange not only his own interest but that of his wife. The cancellation of the deed was merely a necessary incident to the cancellation of the contract between the parties to exchange property.

Judgment affirmed.


All the Justices concur.